DETAILED ACTION

Claim Objections
Claims 16-32 are objected to because of the following informalities:  Independent claims begin with “A” or “An”.  Dependent claims being with the article – “The”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected for reciting the term “it’.   “The term "its” in lines 7 and 8 are indefinite pronouns. 
Claims 17 also recites this indefinite pronoun. 
Claims 18-32 are rejected as they depend on claim 16. 
  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 16-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2957180A1 (published 12/23/2015) (PEDERSON).
Claim 16 recites a process for producing a fermented milk product comprising: 
(a) adding a starter culture comprising lactic acid bacteria to a milk base, wherein the starter culture comprises at least one lactose-deficient lactic acid bacteria strain that is capable of metabolizing a non-lactose carbohydrate, 
(b) fermenting the milk for a period of time until a target pH is reached, and 
(c) adding a low pH stable lactase to the milk base at the start, during, or at the end of the fermenting step, wherein the low pH stable lactase retains at least 5% of its activity at a pH of 5.0 and a temperature of 37C. as compared to its activity at its optimum pH, thereby obtaining a fermented milk product.
Claim 18 recites that the lactose-deficient strain is capable of metabolizing a non-lactose carbohydrate selected from sucrose, galactose and glucose.
Claim 19 recites that wherein a non-lactose carbohydrate is added to the milk base at the start of the fermenting step.
Claim 20 recites that the non-lactose carbohydrate is added in an amount determined to become depleted and result in stopping growth of the lactic acid bacteria and stopping the fermentation at the target pH. 
Claim 24 recites that the lactose-deficient strain is selected from lactose-deficient Streptococcus thermophilus and lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus.



Claim 26 recites that the starter culture contains both at least one lactose-deficient Streptococcus thermophilus strain and at least one lactose-deficient Lactobacillus delbrueckii subsp. Bulgaricus strain.

Claim 27 recites that the starter culture contains both at least one lactose-deficient Streptococcus thermophilus strain and at least one lactose-deficient Lactobacillus delbrueckii subsp. Bulgaricus strain, wherein all Streptococcus thermophilus strains and all Lactobacillus delbrueckii subsp. bulgaricus strains present are lactose-deficient.

Claim 32 recites a fermented milk product produced by the process of claim 16.




The milk is fermented and the fermentation is terminated by a decrease of the concentration of the one or several carbohydrates during fermentation. This means that the LAB present in the fermentation medium can no longer produce significant amounts of lactic acid due to a very low concentration of carbohydrates that can be metabolized. In one embodiment, termination of fermentation can be characterized by a pH value that is maintained within a range of less than 0.3 pH units while the culture is maintained at the temperature used for fermentation for 20 hours [0027]. 
At [0051], it is taught that bacteria capable of metabolizing one or several carbohydrates selected from sucrose, galactose and/or glucose or another fermentable carbohydrate can be used (i.e., lactose deficient bacteria). Since these carbohydrates are not naturally present in milk in sufficient amounts to support fermentation by lactose deficient mutants.  Thus, it would have been obvious to use carbohydrates that the bacteria can metabolize. 
In [0021], Lactose-reduced milk has been used in some of the examples of the present application and is commercially available (for example from Select Milk Producers Inc., Texas, USA). Lactose-reduced milk can be produced according to any method known in the art, including hydrolyzing 
PEDERSON is silent as to the low pH stable lactase retains at least 5% of its activity at a pH of 5.0 and a temperature of 37oC. as compared to its activity at its optimum pH.  However, it would have been obvious to provide a lactase that is pH stable as the lactase must have activity in an acidic environment where lactic acid is produced. Moreover, it is noted that PEDERSON uses a temperature of 15 to 45oC.  It would have been obvious to use an enzyme with activity within the claimed range.  
	
Claim 17 recites that the low pH stable lactase retains at least 10% of its activity at a temperature of 10.degree. C. and a pH of 6.0 as compared to its activity at its optimum temperature.
In [0021], Lactose-reduced milk has been used in some of the examples of the present application and is commercially available (for example from Select Milk Producers Inc., Texas, USA). Lactose-reduced milk can be produced according to any method known in the art, including hydrolyzing the lactose by lactase enzyme to glucose and galactose, or by nanofiltration, electrodialysis, ion exchange chromatography and centrifugation.
PEDERSON is silent as to the low pH stable lactase retains at least 10% of its activity at a pH of 6.0 and a temperature of 10oC as compared to its activity at its optimum pH.  However, it would have been obvious to provide a lactase that is pH stable as the lactase must have activity in an acidic environment where lactic acid is produced. As noted above, PEDERSON uses a temperature of 15 to 45oC.  It would have been obvious to use an enzyme with activity within the claimed range.  It also would have been obvious that such strains would maintain at least 10% of activity at only slightly lower temperatures of 10oC. Each enzyme has its zone of comfort, or optimal temperature range, within which it works best. As the temperature decreases, so does enzyme activity.



Claim 21 recites that the low pH stable lactase is added to the milk base at the start of the fermenting step.
In [0048]-[0049], it is taught that it is desirable to use a lactose content milk from the outset. Thus, it would have been obvious to use the lactase at the beginning of the process so as to reduce lactose content.  Paragraph [0077] also suggests that the lactase is present from the outset in that it taught that lactase is present for the fermenting steps. 

Claim 22 recites that no non-lactose carbohydrate is added at the start of or during the fermenting step, and wherein at least one lactose-deficient lactic acid strain of the starter culture is capable of metabolizing a carbohydrate selected from glucose and galactose.
At [0049], it is that that the the milk contains a reduced lactose content and additional carbohydrates not naturally present in cow milk, such as glucose or sucrose. Thus, these non-lactose carbohydrates are present at the outset.  At [0051], it is taught that bacteria capable of metabolizing one or several carbohydrates selected from sucrose, galactose and/or glucose or another fermentable carbohydrate can be used (i.e., lactose deficient bacteria). Since these carbohydrates are not naturally present in milk in sufficient amounts to support fermentation by lactose deficient mutants. In [0054], the same strains utilizing the claimed substrate are recited in claim 25 are used. 

Claim 23 recites that the low pH stable lactase is added to the milk base at the end of the fermenting step.
In [0081], it is taught that lactase can be added during storage.  Thus, lactase can optionally be added after fermentation and before the product is stored. 

Claim 28 recites that the low pH stable lactase comprises an amino acid sequence at least 90% identical to an amino acid sequence selected from the amino acid sequence of residues 28-1931 of SEQ ID NO:1, the amino acid sequence of residues 28-1331 of SEQ ID NO:2, the amino acid sequence of SEQ ID NO:3, and the amino acid sequence of SEQ ID NO:4, and lactase active fragments thereof.
As to claim 28, it would have been obvious to use lactase with a “lactase active fragment”  so long as lactase the performs in a similar manner, especially given the lactase properties are explicitly recited in the claims. 

Claim 30 recites that the obtained fermented milk product has increased texture as compared to a fermented milk product obtained by the same method but without adding a low pH stable lactase.
Claim 31 recites that the obtained fermented milk product has increased texture as compared to a fermented milk product obtained by the same method but without using lactose-deficient lactic acid bacteria.
As to claims 30-31, PEDERSON teaches that during the fermentation stage, the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum. These bacteria are thus responsible for the acidification of milk and for the texture of the dairy product [0023]. Thus, it would have been obvious to provide a yogurt product and to vary the texture by controlling the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSON as applied to claims 16-28, 30-32  above, and further in view of Goulas et al., Molecular cloning and comparative analysis of four β-galactosidase genes from Bifidobacterium bifidum NCIMB41171, Appl Microbiol Biotechnol (2007) 76:1365–1372 (GOULAS), as evidenced by US National Library of Medicine, National Center for Biotechnology Information, BLAST Analysis of Seq ID No. 4 of present appl, accessed at https://blast.ncbi.nlm.nih.gov/Blast.cgiPROGRAM=blastp&PAGE_TYPE=BlastSearch&BLAST_SPEC=&LINK_LOC=blasttab&LAST_PAGE=blastp&QUERY=WP_151497882.1, on September 15, 2021 (BLAST).
PEDERSON is silent as to the specific sequences recited in claim 29.  However, GOULAS teaches Bifidobacterium bifidum NCIMB41171 carries four genes encoding different beta-galactosidases.  β-Galactosidase, commonly known as lactase, is an enzyme responsible to hydrolyze lactose. The lactase sequence with the accession code DQ488279 (i.e., BbgIII) has 100% identity with Seq ID No. 4 of the present application as evidenced by BLAST. The isolated BbgIII protein showed high amino acid similarity to the BIF3 from B. bifidum DSM20215 (Moller et al. 2001) (pg. 1369, right column).  As the BbgIII sequence shows high similarity to a known functional lactase enzyme and SEQ ID No. 4 has 100% identity, it would have been obvious to use the lactase enzyme in commercial processes. 
Claim 28 is additionally and alternatively rejected by this logic as well.  Being 100% identical to SEQ ID No. 4 is at least 90% identical to SEQ ID No. 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799